DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001] of the instant Specification, please insert the patent number of the patent application number 15/057,526 after the mention of this patent application number.  
Appropriate correction is required.
Abstract
The abstract of the disclosure is objected to because the first sentence lacks a proper verb to associate with its subject “a fuel water separator filter”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 16 is objected to because of the following informalities:  the phrase “away” appears to be misspelled as “way” on line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 11, 14-16, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a radially inward surface of the frame structure” on lines 3-4 of the claim.  It is not clear if this limitation is the same limitation as “a radially 
Claim 14 recites the limitation “each one of the plurality of sealing projections” on lines 1-2 and the limitation “another one of the plurality of sealing projections” on lines 3-4.  It is not clear how all or each “sealing projection” in the “plurality” claimed can be less of a length than “another one” of the same group of “sealing projections”, when this “another one” sealing projection is supposed to be included as part of the “each one” of the “sealing projections” group as well.
Claim 15 recites the limitations “the standpipe structure” and “the filter housing”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitations “the second sealing region”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claim(s) 1-10 & 15-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jiang, (US 2009/0065427).
Claims 1-4, 9 & 10 are directed to a fuel water separator system, an apparatus or device type invention group.
Regarding Claims 1-4, 9 & 10, Jiang discloses a fuel water separator filter, (Filter Cartridge 14, See Figures 1-3, and See Abstract, paragraphs [0003], [0014] & [0018]), comprising: 
an outer filter, (Outer Filter 62, See Figures 1-3, and See paragraph [0022]), with a bottom endplate, (End Plate 74, See Figures 1-3, and See paragraph [0023]); and 
an inner filter at least partially disposed within and secured to the outer filter, (Inner Filter 60, See Figures 1-3, and See paragraph [0022]), the outer filter and the inner filter combined providing a plurality of water separating layers, (Filter Media 64 of Inner Filter 60, and Filter Media 70 of Outer Filter 62, See Figures 1-3, and See paragraph [0023] & [0024]), 
wherein the inner filter comprises: 
a first sealing region configured to produce a seal between the inner filter and a filter housing, (Arms 142 from Lower End Plate 68 of Inner Filter 60 snap fitting with Flange 154/Ledge 156 of Outer Filter 62, See Figures 3 , 6A/6B, and See paragraph [0022] & [0038]), a second sealing region configured to produce a seal between the inner filter and a standpipe structure of the filter housing, (Seal 138 of Plate 130 which is part of End Plate 68 of Inner Filter 60 seals with the outside surface of Standpipe 30, See Figures 1-3 & 6A/6B, and See paragraphs [0033] & [0034]), and a third sealing region 
Additional Disclosures Included: 
Claim 2:  The fuel water separator filter of claim 1, wherein the inner filter further comprises a snap-lock attachment configured to engage the outer filter, (Arms 142 from Lower End Plate 68 of Inner Filter 60 snap fitting with Flange 154/Ledge 156 of Outer Filter 62, See Figures 3 , 6A/6B, and See paragraph [0022] & [0038]), and a top cover, (Upper End Plate 66, See Figure 3, and See paragraph [0023]).  
Claim 3:  The fuel water separator filter of claim 1, wherein the inner filter further comprises an anti-backoff portion configured to engage the outer filter and prevent the inner filter from disengaging the outer filter, (Arms 142 from Lower End Plate 68 of Inner Filter 60 snap fitting with Flange 154/Ledge 156 of Outer Filter 62, See Figures 3 , 6A/6B, and See paragraphs [0022] & [0036]-[0038]).  
Claim 4:  The fuel water separator filter of claim 1, wherein the inner filter further comprises openings configured to allow water removed from a fuel flow through the fuel water separator filter to drain to a water sump of the filter housing, (See paragraph [0024]; “Water…settles down to the bottom of the filter cartridge 14, and drains through openings to a water collection area at the base of the housing 12").
Claim 9:  The fuel water separator filter of claim 1, wherein the bottom endplate of the outer filter comprises a neck extending axially away from a rim of an opening defined in the bottom endplate into an outer filter central opening defined by the outer filter, 
Claim 10:  The fuel water separator filter of claim 9, wherein the inner filter comprises a frame structure extending into the outer filter central opening, (Plate 130 for Inner Filter 60 includes Tabs 135 and Ledge 136 which is located within interior opening of Outer Filter 62, See Figures 3 & 6A/6B, and See paragraphs [0034] & [0036]), a radially inward surface of the frame structure defining a central opening that is configured to accept the standpipe structure of the filter housing, (Filter Media 64 and End Plate 68 have interior holes Hole 132 where Standpipe 30 extends through, See Figures 1-3 & 6A/6B, and See paragraph [0033]).   
Claim 12:  The fuel water separator filter of claim 10, wherein the frame structure further comprises a collar extending in a direction orthogonal to a longitudinal axis of the frame structure and having a diameter that exceeds a diameter of the opening defined in the bottom endplate, (Plate 130 includes rim that has outer edge wider than Hole 132, See Figures 3 & 6A/6B, See paragraphs [0034] & [0036]).  
Claims 5-8 & 15-17 are directed to a fuel water separator filter, an apparatus type invention group.
Regarding Claims 5-8 & 15-17, Jiang discloses a fuel water separator filter, (Filter Cartridge 14, See Figures 1-3, and See Abstract, paragraphs [0003], [0014] & [0018]), comprising: an outer filter, (Outer Filter 62, See Figures 1-3, and See paragraph [0022]); and an inner filter at least partially disposed within and secured to the outer filter, (Inner Filter 60, See Figures 1-3, and See paragraph [0022]), the outer filter and the inner filter combined providing a plurality of water separating layers, (Filter Media 64 of Inner Filter 
Additional Disclosures Included: 
Claim 6:  The fuel water separator filter of claim 5, wherein the inner filter is formed integrally as a single unitary structure with the endplate, (Arms 142 and Plate 130 are integrally formed as shown in Figure 6B, and See paragraph [0036], Jiang).  
Claim 7:  The fuel water separator filter of claim 5, wherein the inner filter further comprises: a first sealing region configured to produce a seal between the inner filter and a standpipe structure of a filter housing, (Seal 138 of Plate 130 which is part of End Plate 68 of Inner Filter 60 seals with the outside surface of Standpipe 30, See Figures 1-3 & 6A/6B, and See paragraphs [0033] & [0034]); and a second sealing region configured to produce a seal between the inner filter and the filter housing, (Arms 142 from Lower End Plate 68 of Inner Filter 60 snap fitting with Flange 154/Ledge 156 of Outer Filter 62, See Figures 3 , 6A/6B, and See paragraph [0022] & [0038]).   
Claim 8:  The fuel water separator filter of claim 5, wherein the inner filter further comprises openings configured to allow water removed from a fuel flow through the fuel water separator filter to drain to a water sump of a filter housing, (See paragraph [0024]; “Water…settles down to the bottom of the filter cartridge 14, and drains through openings to a water collection area at the base of the housing 12").  
Claim 15:  The fuel water separator filter of claim 5, wherein the inner filter comprises a frame structure extending into an outer filter central opening defined by the outer filter, (Plate 130 for Inner Filter 60 which is located within interior opening of Outer Filter 62, See Figures 3 & 6A/6B, and See paragraphs [0034] & [0036]), a radially inward surface of the frame structure defining a central opening that is configured to accept the standpipe structure of the filter housing, (Filter Media 64 and End Plate 68 have interior holes Hole 132 where Standpipe 30 extends through, See Figures 1-3 & 6A/6B, and See paragraph [0033]).  
Claim 16:  The fuel water separator filter of claim 15, wherein the second sealing region is formed on a portion of the frame structure that extends beyond the endplate of the inner filter a direction way from the outer filter central opening, (Arms 142 from Lower End Plate 68 of Inner Filter 60 extend out and away from interior of Outer Filter Element 62, See Figures 3 , 6A/6B, and See paragraph [0022] & [0038]).  
Claim 17:  The fuel water separator filter of claim 5, further comprising a coalescing layer secured to an interior side of the outer filter and extending to the endplate of the inner filter, (Media 70 of Outer Filter 62 extends from Upper End Plate 72 to Lower End Plate 74 on their interior sides which extends down to and past End Plate 68 of Inner Filter 60, See Figure 3, and See paragraph [0023]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, (US 2009/0065427), in view of Abdalla et al., (“Abdalla”, US 2010/0294707).
Claim 11 is directed to a fuel water separator filter, an apparatus or device type invention group.
Regarding Claim 11, Jiang discloses the fuel water separator filter of claim 10, but does not explicitly disclose wherein a plurality of openings are defined in the frame structure so as to allow water separated by the inner filter from a fuel flow through the fuel water separator filter to flow through the central opening of the frame structure, along a radially inward surface of the frame structure and to exit the fuel water separator filter.
Abdalla discloses a fuel water separator filter, (See Abstract, Abdalla), wherein a plurality of openings are defined in the frame structure so as to allow water separated by the inner filter from a fuel flow through the fuel water separator filter to flow through the central opening of the frame structure, along a radially inward surface of the frame structure and to exit the fuel water separator filter, (Water flows through spaces 246 such that water flows out of inner filter 214 into this opening to Sump 102, See Figure 1, and See paragraphs [0046] & [0056], Abdalla).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fuel water separator filter of Jiang by incorporating wherein a plurality of openings are defined in the frame structure so as to allow water separated by the inner filter from a fuel flow through the fuel water separator filter to flow through the central opening of the frame structure, along a radially inward surface of the frame structure and to exit the fuel water separator filter as in Abdalla in order “to keep filtered fuel separated from fuel that has yet to pass the inner filter”, (See paragraph [0056], Abdalla).  By doing so, this feature will help “improve filtration capability and efficiency”, (See paragraph [0064], Abdalla).
Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, (US 2009/0065427), in view of Thomas et al., (“Thomas”, US 2010/0213115).
Claims 13 & 14 are directed to a fuel water separator filter, an apparatus or device type invention group.
Regarding Claims 13 & 14, Jiang discloses the fuel water separator filter of claim 12, but does not disclose wherein the frame structure further comprises a plurality of sealing projections extending radially in a direction orthogonal to the longitudinal axis, the plurality of sealing projections formed in a portion of the frame structure that is located within the neck of the bottom endplate.
Thomas discloses a fuel water separator filter, (See Abstract and paragraph [0003], Thomas), wherein the frame structure further comprises a plurality of sealing projections extending radially in a direction orthogonal to the longitudinal axis, (Bulge 40 & Ledge 34 extend perpendicular to vertical axis on Flange 32 of Inner Bottom Endplate 16, See Figure 4, and See paragraph [0031] & [0032], Thomas), the plurality of sealing projections formed in a portion of the frame structure that is located within the neck of the bottom endplate, (Endplate 32 is located in the interior of Outer Filter 5 with its endplate, See Figure 5, and See paragraph [0024] & [0032], Thomas).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fuel water separator filter of Jiang by incorporating wherein the frame structure further comprises a plurality of sealing projections extending radially in a direction orthogonal to the longitudinal axis, the plurality of sealing projections formed in a portion of the frame structure that is located within the neck of the bottom endplate as in Thomas in order to hold a “pin cage”, (See paragraph [0032], Thomas), which is “constructed to help prevent contaminants from entering the interior space…before installation of the filter cartridge onto the standpipe”, (See paragraph [0033], Thomas), which helps provides “improvements to ‘no filter, no run’ fluid filtration systems” and “safeguards against damage to downstream components and malfunctions of equipment in which the fluid filtration system is used”, (See paragraph [0004], Thomas).
Additional Disclosures Included:
Claim 14: The fuel water separator filter of claim 13, wherein each one of the plurality of sealing projections extends a length from the frame structure that is less than a length of another one of the plurality of sealing projections that is located more proximate to the collar, (Bulge 40 extends radially a smaller distance than the Ledge 34 extends radially from Ledge 40, See Figure 4, and See paragraph [0031] & [0032], Thomas).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/          Primary Examiner, Art Unit 1779